


109 HR 5659 IH: Federal Stimulus of Commercial

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5659
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Gordon introduced
			 the following bill; which was referred to the
			 Committee on
			 Science
		
		A BILL
		To provide for the demonstration and commercial
		  application of innovative energy technologies derived from federally-sponsored
		  research and development programs, by incorporating those technologies into
		  Federal buildings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Stimulus of Commercial
			 Application of Energy Technology Act of 2006.
		2.DefinitionsFor purposes of this Act:
			(1)Cost-effectiveThe
			 term cost-effective means resulting in a simple payback of costs
			 in 10 years or less.
			(2)DepartmentThe
			 term Department means the Department of Energy.
			(3)FundThe
			 term Fund means the Innovative Energy Technologies Fund for
			 Federal Buildings established in section 3.
			(4)Innovative
			 energy technologyThe term
			 innovative energy technology means a technology, including an
			 advanced energy conservation or renewable energy technology, that was developed
			 with the support of the Department, or other similar technology.
			(5)Innovative
			 energy technology projectThe
			 term innovative energy technology project means a project
			 that—
				(A)results in the
			 cost-effective commercial application of an innovative energy technology;
			 and
				(B)assists a Federal
			 agency in meeting or exceeding all Federal energy efficiency requirements then
			 in effect, including applicable Executive orders such as Executive Order Nos.
			 12759 and 13123.
				(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Establishment of
			 Fund
			(a)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary of Energy shall
			 establish the Innovative Energy Technologies Fund for Federal Buildings. The
			 Secretary of Energy shall administer the Fund to enable Federal agencies to
			 demonstrate innovative energy technologies for retrofit or new construction of
			 Federal buildings and facilities.
			(b)Criteria and
			 guidelinesNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall establish criteria and guidelines for Federal
			 agencies to borrow from and pay back to the Fund.
			4.Loans from the
			 Fund
			(a)General
			 procedureFederal agencies
			 may apply to the Secretary for a loan for financing the demonstration of
			 innovative energy technology projects, and shall repay the Fund from savings in
			 energy, water, and other costs attributable to actions taken as a result of the
			 project undertaken with the loan.
			(b)Purposes of
			 loanIn addition to financing
			 an innovative energy technology project, a Federal agency may use the loan
			 amount to pay the costs of administration and proposal development (including
			 data collection and energy surveys), and to acquire and operate equipment
			 necessary to monitor and verify associated energy savings.
			(c)RepaymentsA
			 Federal agency shall repay to the Fund the principal amount of the loan, plus
			 interest at a rate determined by the Secretary. The repayment period shall be
			 15 years, or less as appropriate to the project.
			5.Reports and
			 audits
			(a)Reports to the
			 secretaryNot later than 1
			 year after the installation of an innovative energy technology project for
			 which a loan is provided under this Act in an amount greater than $1,000,000,
			 and each year thereafter until the date that final repayment of the loan is
			 due, the Federal agency receiving the loan shall transmit to the Secretary a
			 report that—
				(1)states whether the
			 project meets or fails to meet the energy savings projections for the project;
			 and
				(2)for each project
			 that fails to meet the energy savings projections, states the reasons for the
			 failure and describes proposed remedies.
				(b)AuditsThe Secretary may audit any innovative
			 energy technology project financed with a loan from the Fund to assess the
			 project’s performance.
			(c)Reports to
			 CongressAt the end of each fiscal year, the Secretary shall
			 transmit to Congress a report on the operations of the Fund, including a
			 statement of the total receipts into the Fund, and the total expenditures from
			 the Fund to each Federal agency.
			6.Authorization of
			 appropriations
			(a)Establishment of
			 FundThere are authorized to
			 be appropriated to the Secretary for the establishment of the Fund,
			 $100,000,000 for each of the fiscal years 2007 through 2016.
			(b)Operation of
			 FundThere are authorized to
			 be appropriated to the Secretary from the Fund, for carrying out the loan
			 program under this Act, such sums as may be necessary.
			
